AO 2458 (Rev. 02/08/2019) Judgment in a_fi-i_minal Petty Case (Modified).                                                                   Pa_g_e I of I


                                     UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                      JUDGMENT IN A CRIMINAL CASE
                                      V.                                            (For Offenses Committed On or After November I, 1987)


                        Juan Quintero-Arredondo                                     Case Number: 21cr1495-GPC

                                                                                    James Johnson, Federal Defenders
                                                                                    Defendant's Attorney


REGISTRATION NO. 42151509

THE DEFENDANT:
                                                                                                                                -=~
                                                                                                                                r,...._,




                                           _______________________
 IZI pleaded guilty to count(s) 1 oflnformation                                                                                              __
                                                                                                                                       ,__--,-

 D was found guilty to count( s)                                                                                                c,
      after a plea of not guilty.                                                                 7~
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following ~ense(s):
                                                                                                                                r ."1
Title & Section                    Nature of Offense                                                                 Count nilumber(s)
8: 1325(a)(l)                      Improper Entry by an Alien (Misdemeanor)                                           1

 D The defendant has been found not guilty on count( s)
                                                                             -------------------
 IZI Count(s) 2 of the Information                                                   dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                IZI TIME SERVED                                D _ _ _ _ _ _ _ _ _ days

 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                            Friday, May 21, 2021
                                                                            Date of Imposition of Sentence


Received      -------',-:---l,..:....---"-1--
                                                FILED
              DUSM                                                                RABLE RUTH BERMUDEZ MONTENEGRO
                                                  MAY 21 2021                  ITED STATES MAGISTRATE JUDGE
                                                         .,,..,_=----·
                                         CLERK, U.S. DISTRICT COURr
                                      SOUTHERN DISTRICT OF CALIFORNIA
                                     BY         ..~ -         _, DEPUTY
Clerk's Copy                                                                                                                  21CR1495-GPC
